                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


BMO HARRIS BANK NA,

                      Plaintiff,

              v.                                                     Case No. 20-C-546

SCOTT BERKOVITZ, et al.,

                      Defendants.


                   ORDER DENYING MOTION TO DISMISS AS MOOT


        Plaintiff BMO Harris Bank NA commenced this action on April 2, 2020. Defendants

 M.R.C. Leasing, Inc. and Michael Chizek subsequently filed a motion to dismiss all claims

 against Defendant Michael Chizek pursuant to Rule 12(b)(6) on April 22, 2020. Dkt. No. 27.

 After filing a response opposing this motion, Plaintiff moved the court for leave to file an

 amended complaint on May 14, 2020. Dkt. No. 45.

        The court granted Plaintiff’s motion for leave after no objection to its request was filed,

 making Plaintiff’s amended complaint the controlling pleading. Dkt. No. 48. The filing of an

 amended complaint generally renders moot any pending motion to dismiss. See, e.g., Lim v.

 Central DuPage Hosp., 972 F.2d 758, 762 (7th Cir. 1992) (noting trial judge’s denial of a

 pending motion to dismiss as moot in light of an amended complaint); Johnson v. Dossey, 515

 F.3d 778, 780 (7th Cir. 2008) (“When an amended complaint is filed, the prior pleading is

 withdrawn and the amended pleading is controlling.”). Accordingly, the pending motion to

 dismiss (Dkt. No. 27) will be DENIED as moot.

      SO ORDERED at Green Bay, Wisconsin this 16th day of June, 2020.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach, District Judge
                                                     United States District Court
        Case 1:20-cv-00546-WCG Filed 06/17/20 Page 1 of 1 Document 68
